           Case 1:16-cv-02880-AKH Document 169 Filed 02/03/20 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

   MICHAEL PHILIP KAUFMAN,
                                                            No. 16-CV-2880-AKH
                             Plaintiff,
           V.

  MICROSOFT CORPORATION,
                             Defendant.



                                  STIPULATION OF THE PARTIES


FOR FILING AND THE COURT ONLY:

        In an effort to streamline the presentation of evidence at trial, the paities have agreed to certain

stipulations as follows , relating to certain undisputed facts to be read to the jury.

        First, for purposes of this case, Plaintiff Michael Kaufman and Defendant Microsoft stipulate and

agree that the best evidence of usage data available shows there were 770 unique monthly users

creating Dynamic Data sites (i.e. , users are only unique within the month) in the United States between

August 201 7--J uly 2018 . The parties fmther stipulate and agree that the parties would have entered into a

lump-sum license agreement at the February 2011 hypothetical negotiation. In light of this stipulation,

Mr. Kaufman agrees that there will be no suggestion, reference, or argument related to spoliation issues

before the jury.

        Second, to complete the record concerning the file history of the '981 patent, the pa1ties have

agreed to admit certain facts and exhibits as outlined below.

TO BE READ TO THE JURY:

        It is hereby stipulated and agreed by and between the plaintiff Michael Philip Kaufman and the
        defendant Microsoft that:

        (1) For purposes ofthis case, the best evidence of usage data available shows there were 770
            unique monthly users creating Dynamic Data sites (i.e., users are only unique within the
            month) in the United States between August 2017--July 2018.
  Case 1:16-cv-02880-AKH Document 169 Filed 02/03/20 Page 2 of 4



(2) The parties would have entered into a lump-sum license agreement at the February 2011
    hypothetical negotiation.

(3) Microsoft Access 2000 was sold in the U.S. prior to the original patent application Mr.
    Kaufman filed concerning the asserted ' 981 patent.

(4) The original patent application Mr. Kaufman filed concerning the asserted patent was United
    States patent application 09/703,267, filed on October 31 , 2000 .

(5) Application number 09/703,267 is marked as Exhibit 6. The parties jointly offer Exhibit 6 in
    evidence and ask the Court to receive it in evidence.

(6) Application number 09/703,267 did not say the word "delete" and it did not contain the
    following language found in the asserted ' 981 patent at column 5, line 63 through column 6,
    line 3:

        Note that, although not shown in the reference implementation, DELETE capability is
        also readily incorporated- as either (or both) true record-removal from the under lying
        table, and/or record "flagging" for UI suppression (with continued underlying-table
        record retention)- simply by adding (according to the user's access rights, potentially)
        another pushbutton within the Edit-mode display.

(7) The above language found in the asserted ' 981 patent at column 5, line 63 through column 6,
    line 3 was added on October 31 , 2001 , when Mr. Kaufman filed PCT/US0l/42867.

(8) PCT/USOl /42867 further included a claim that included "removing . .. data records."

(9) PCT/US0l /42867 is marked as Exhibit 4. The parties jointly offer Exhibit 4 in evidence and
    ask the Court to receive it in evidence.

(10)    Mr. Kaufman asserts that PCT/US0l/42867 is a Continuation-in-Part of United States
    patent application 10/428 ,209, which is in evidence as Exhibit EN.
         Case 1:16-cv-02880-AKH Document 169 Filed 02/03/20 Page 3 of 4




By: .t-::..~~~~~ ~___,
Ron Id Abramson
Tel: (212) 257-1630
                                                : s~~nY
                                                Le~h A. Edelm~
                                                edelman@fr.com
Email: ron.abramson@listonabramson.com          Ahmed J. Davis (Pro Hae Vice)
David G. Liston                                 adavis@fr.com
Ari J. Jaffess                                  1000 Maine Avenue S.W., Suite 1000
Alex G. Patchen                                 Washington, D.C. 20024
LISTON ABRAMSON LLP                             Telephone: (202) 783-5070
The Chrysler Building
                                                John S. Goetz
405 Lexington A venue, 46th Floor
                                                goetz@fr.com
New York, New York 10174
                                                Excylyn Hardin-Smith (EHS7780)
                                                hardin-smith@fr.com
Attorneys for PlaintiffMichael Philip Kaufman
                                                7 Times Square, 20 th Floor
                                                New York, New York 10036
                                                Telephone: 212-765-5070
                                                Jason W. Wolff (Pro Hae Vice)
                                                wolff@fr.com
                                                123 90 El Camino Real
                                                San Diego, CA 92130
                                                Telephone: (858) 678-5070

                                                Attorneys for Defendant Microsoft Corporation
         Case 1:16-cv-02880-AKH Document 169 Filed 02/03/20 Page 4 of 4




IT IS ORDERED that the foregoing Agreement is approved.



Dated:

                                              BY THE COURT:


                                               Judge Alvin K. Hellerstein
                                               United States District Judge
